Citation Nr: 0505776	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-16 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a right knee disorder.  




REPRESENTATION

Veteran represented by:	The American Legion








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1945 to October 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the RO. 

In an October 1945 rating decision, the RO denied service 
connection for a right leg condition.  The veteran did not 
appeal, and the decision became final.  

The RO denied service connection for a right knee condition 
in March and April 1975 rating decisions.  The veteran 
appealed that determination to the Board.  

In April 1976, in pertinent part, the Board denied the 
veteran's claim of service connection for right knee 
osteoarthritis with a history of a bony infarct.  

The veteran applied to reopen his claim in September 2002.  
In the April 2003 rating decision, the RO determined that new 
and material evidence had not been submitted.  

The veteran appeared at the RO and gave testimony before the 
undersigned Veterans Law Judge at a videoconference hearing 
in February 2005.  A transcript of that hearing is of record.  

The now reopened claim of service connection for a right knee 
disorder is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on this part.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  By a decision dated in April 1976, the Board denied the 
claim of service connection for osteoarthritis of the right 
knee with a history of a bony infarct.  

3.  The evidence added to the record since the April 1976 
Board decision is new, and when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
right knee disorder.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for a right knee disorder.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§  3.156, 20.1100, 20.1103 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) , Pub. L. 
No. 106- 475, 114 Stat. 2096 (2000), and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim.  

VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).

The Court of Appeals for Veterans Claims has concluded that 
VCAA was not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

To the extent that the action hereinbelow is favorable to the 
veteran, further discussion of VCAA is not required at this 
time.  


Pertinent Criteria

A rating action becomes final if a Notice of Disagreement is 
not received within one year of the notice of that action.  
38 U.S.C.A. § 7105 (West 2002).  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b).  

The provisions of 38 U.S.C.A. § 5108, provide that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2004).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  


Analysis

The veteran applied to reopen his claim for service 
connection in March 1975.  In April 1976, the Board denied 
his claims to include that of service connection for a right 
knee disorder with a history of a bony infarct.  That 
decision was final based on the evidence then of record.  

Therefore, in order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 
3.156.  

The evidence associated with the claims folder since the 
April 1976 decision includes the veteran's testimony at the 
recent hearing before the undersigned Veterans Law Judge.  

At his hearing, the veteran testified that he did not have a 
knee condition prior to being drafted into the Army and that 
he injured his right knee in August 1945 at basic training.  
Significantly, he reported being treated for right knee 
manifestations by VA shortly after service.  

The hearing testimony is both new and material.  It is new 
because the veteran statements about what happened to his 
right knee in service are not cumulative of the evidence 
already of record.  The testimony is material because it 
provides credible information about the nature of the 
veteran's right knee manifestations in service and shortly 
thereafter.  As such, it raises a reasonable probability of 
substantiating the claim.  

Because new and material evidence has been submitted, the 
claim of service connection for a right knee disorder is 
reopened.   



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a right knee disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

The veteran has offered competent testimony as to the right 
knee symptoms that he experienced during service, the 
continuity of symptomatology since service and the nature and 
extent of his current symptomatology.  He currently has a 
diagnosis of degenerative joint disease of the right knee.  

Significantly, the veteran has reported receiving treatment 
from VA at some time apparently shortly after his discharge 
from military service.  Accordingly, a reasonable effort 
should be made by the RO in order to attempt to obtain all VA 
clinical records referable to treatment received by the 
veteran for his right knee after service.  The veteran also 
should be informed that he may submit competent evidence to 
support his claim.  

Accordingly, this case is remanded for the following: 

1.  The RO should take reasonable steps 
to attempt to obtain copies of all VA 
medical records referable to treatment of 
the veteran's claimed right knee disorder 
following service.  This should include 
any dealing with medical attention at the 
VA facility in Durham, NC, shortly after 
service, as noted by the veteran at this 
recent hearing.  The RO should take 
appropriate steps to contact the veteran 
in order to have him submit competent 
evidence to support his assertion of 
having a right knee injury due to an 
injury that was incurred in or aggravated 
by service.  

2.  Then, the RO should readjudicate the 
claim following completion of any other 
indicated development.  It any benefit 
sought on appeal remains denied, then the 
RO should issue a Supplemental Statement 
of the Case to the veteran and his 
representative and afford them an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


